Citation Nr: 9913948	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for residuals of a 
shell fragment wound above the right eye.

3.  Entitlement to service connection for residuals of a 
shell fragment wound of the right arm.

4.  Entitlement to service connection for residuals of a 
shell fragment wound of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1968 to April 1970, appealed that decision to the Board.

REMAND

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post- service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As an initial matter, the Board has determined that the 
veteran's claim for service connection for a shell fragment 
wounds of the right eye, right arm and right leg as well as 
the claim for an increased evaluation for PTSD are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that the veteran has 
presented claims which are plausible.  VA therefore has a 
duty to assist him in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 
(1998).

The veteran's central contention in his claims for service 
connection is set forth in his August 1997 substantive 
appeal.  He stated that the reason the claimed shell fragment 
wounds were not noted at the time of the injury was that the 
medic did not document all of the wounds, perhaps because of 
time restraints or because there were other more seriously 
wounded individuals.  Essentially, the veteran asserts that 
he sustained wounds to the area above the right eye, the 
right arm and the right leg in the same incident in which he 
sustained documented laceration to the tip of the sternum.

In this regard, the Board notes that the veteran's DD 214 
reflects that he received a Purple Heart as a result of 
wounds suffered against hostile forces in Vietnam.  Service 
medical records indicate that in February 1969, the veteran 
sustained a minor laceration at the tip of the sternum.  The 
veteran then had complaints of shortness of breath due to the 
concussion blast of a grenade at close range.  There were no 
apparent broken bones or other internal injury.  The veteran 
was treated and released to duty.  Service connection has 
been established on the basis of service medical records for 
minor laceration, tip of sternum in a February 1975 rating 
decision.  Subsequent records merely note complaints and 
treatment for minor, unrelated problems, such as colds.  The 
veteran's separation examination report dated February 1970 
only noted a 1/2 inch scar over the right eye.  No other scars 
were noted.  In contrast, the veteran's entrance examination 
report did not note the presence of scars.  

The veteran was afforded a VA examination in March 1997, 
including a visual examination.  However, while it appears 
that this examination was requested, in part, by the RO in 
connection with the veteran's claim of service connection for 
a shell fragment wound above the right eye, it appears that 
only the right eye was examined and not the area above the 
eye.  This particular report does not reveal any reference, 
either positive or negative, to a scar above the right eye.  
Regardless of how the scar was incurred, the Board observes 
that as the veteran's entrance examination did not note such 
a scar and the separation examination did do so, the Board 
finds that another examination is warranted in order to 
determine current disability.  

The Board notes further, that the veteran was also provided 
an orthopedic examination.  The veteran stated that while in 
combat in Vietnam he received a fragment wound to the right 
arm and right leg, and that since that time, he had had the 
fragment in his arm removed.  The veteran's service medical 
records, including his separation examination, are completely 
devoid of any mention of a shell fragment wound to the right 
arm or right leg, and implicitly, the veteran's assertions in 
March 1997 were that he had the shrapnel removed after 
service.  That examiner diagnosed the veteran with residuals 
of shell fragment wounds of the right arm and right leg.

The Board finds that further information is required to 
equitably adjudicate these two claims.  In this regard, the 
veteran has stated that a shell fragment wound of the right 
leg occurred as a result of the same circumstances as the 
wounding of the right arm, and as the records of removal of 
the fragment wound of the right arm may shed some light on 
the circumstances of the injury, adjudication of the right 
leg injury is deferred.  

With respect to the veteran's claim for an increased rating 
for his service-connected PTSD, the Board notes that there 
appear to be outpatient treatment records of the veteran that 
have not been obtained.  In this regard, the Board observes 
that on VA examination in March 1997, the veteran reported 
that he was seeing a physician at the St. Louis VA Medical 
Center (VAMC) on an outpatient basis.  In June 1997, the 
veteran submitted a statement with what appears to be a list 
of appointments at a VA medical facility dated between 1995 
and 1997.  A July 1997 deferred rating decision contains a 
notation to ask the St. Louis VAMC for all MHC records of the 
veteran.  Further, on VA examination in September 1997, the 
veteran again reported that he was seeing a physician at the 
PTSD clinic apparently every three months.  However, the 
record on appeal does not contain a request for such records 
nor does the record include such records.  

The VA has constructive knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  See Bell 
v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (the VA has 
constructive, if not actual, knowledge of records generated 
by the VA); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when the VA has knowledge of relevant records, the 
Board must obtain these records before proceeding with the 
appeal).  Therefore, because the VA is on notice of the 
existence and relevance of medical records pertaining to the 
veteran's PTSD, the RO should locate them and associate them 
with the claims file.  

Similarly, the Board observes that at least as of September 
1997, the veteran was reportedly in receipt of Workers' 
Compensation.  These records may have a bearing on the 
veteran's claim, and should be obtained and associated with 
the record on appeal.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran is requested to provide 
the name and contact address of the 
clinician who removed the shell fragment 
wound of the right arm.  After obtaining 
any necessary authorization and consent, 
the RO is requested to obtain all copies 
of treatment records pertaining to the 
removal of the shrapnel of the right arm.

2.  The RO should obtain and associate 
with the claims file all records from the 
VA medical facility in St. Louis, 
Missouri pertaining to psychiatric 
treatment of the veteran dated from 1995 
through the present.

3.  After obtaining any necessary 
authorization and consent, the RO is 
requested to obtain copies of any 
Workers' Compensation records pertaining 
to the veteran from the appropriate 
authorities in Missouri.

4.  The RO should schedule the veteran 
for a VA examination to assess whether he 
currently has a scar above the right eye.  
The scope of the examination should be 
broad enough to cover all residual 
conditions that are suggested by the 
veteran's complaints, symptoms or 
findings at the time of the examination.  
All complaints or symptoms having a 
medical cause should be covered by a 
definite diagnosis.  Appropriate 
consultations should be obtained when 
necessary.  The claims folder should be 
made available to the examiner prior to 
the examination.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed scar above the right eye is 
related to the scar above the right eye 
noted on separation examination of 
February 1970.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a shell fragment 
wound of the right eye, right arm and 
right leg.  The RO should also 
readjudicate the claim for an increased 
evaluation for PTSD.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to assist the veteran, and the 
Board does not 

intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



